Name: COMMISSION REGULATION (EC) No 2208/95 of 19 September 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  animal product;  foodstuff;  political geography
 Date Published: nan

 20 . 9 . 95 fENl Official Journal of the European Communities No L 222/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2208/95 of 19 September 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Council Regulation (EEC) No 990/93 0, as amended by Regulation (EC) No 1380/95 ( ®), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 8 (3) thereof, Whereas Article 9 (1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Commission Regu ­ lation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 1 1 49/95 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; Whereas a specific rate of refund should be fixed for eggs in shell , exported in the form of egg albumin, taking into account the difference between the prices of such eggs on the Community market and on the world market ; 1 . The rates of the refunds applicable to the products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto . 2 . Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. Article 2 This Regulation shall enter into force on 20 September 1995 . (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 136, 31 . 5. 1994, p. 5. h) OJ No L 116, 23. 5. 1995, p. 1 . (s) OJ No L 102, 28. 4. 1993, p. 14. h) OJ No L 138 , 21 . 6. 1995, p. 1 . No L 222/2 I EN I Official Journal of the European Communities 20 . 9 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1995 . For the Commission Martin BANGEMANN Member of the Commission ANNEX to the Commission Regulation of 19 September 1995 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds ' eggs , in shell , fresh, preserved or cooked :  Of poultry : 0407 00 30   Other : a) On exportation of ovalbumin of CN code 3502 10 16,00 b) On exportation of other goods 9,00 0408 Birds ' eggs , not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter : - Egg yolks : 0408 1 1   Dried : ex 0408 1 1 80    Suitable for human consumption : not sweetened 60,00 0408 19   Other :    Suitable for human consumption : ex 0408 19 81     Liquid : not sweetened 25,00 ex 0408 19 89     Frozen : not sweetened 25,00  Other : 0408 91   Dried : ex 0408 91 80    Suitable for human consumption : not sweetened 40,00 0408 99   Other : ex 0408 99 80    Suitable for human consumption : not sweetened 9,00